      Case 3:19-cv-01486-JAH-BLM Document 1 Filed 08/08/19 PageID.1 Page 1 of 5



1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3    Telephone: 215-540-8888
     Facsimile: 215-540-8817
4
     aginsburg@creditlaw.com
5
     Attorney for Plaintiff

6
                             UNITED STATES DISTRICT COURT
7                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA

8                                                 )   Case No.: '19CV1486 JAH BLM
     MARY ANNE MASLO,                             )
9                                                 )   COMPLAINT FOR DAMAGES
                   Plaintiff,                     )   1. VIOLATION OF THE TELEPHONE
10
                                                  )   CONSUMER PROTECTION ACT, 47
11
            v.                                    )   U.S.C. § 227, ET. SEQ.
                                                  )
12   ASHFORD UNIVERSITY,                          )
                                                  )   JURY TRIAL DEMANDED
13                  Defendant.                    )
                                                  )
14                                                )

15
                                            COMPLAINT
16
            MARY ANNE MASLO (“Plaintiff”), by and through her attorneys, KIMMEL &
17
     SILVERMAN, P.C., alleges the following against ASHFORD UNIVERSITY (“Defendant”):
18

19                                        INTRODUCTION
20          1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47
21
     U.S.C. § 227, et. seq. (“TCPA”).
22
                                   JURISDICTION AND VENUE
23
            2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.
24
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
25

26

27                                               -1-
                                        PLAINTIFF’S COMPLAINT
28
      Case 3:19-cv-01486-JAH-BLM Document 1 Filed 08/08/19 PageID.2 Page 2 of 5



1            3.      Defendant conducts business in the State of California and as such, personal

2    jurisdiction is established.
3            4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2).
4
                                                  PARTIES
5
             5.      Plaintiff is a natural person residing in Lemon Grove, California 91945.
6
             6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
7
             7.      Defendant is a corporation with its principal place of business located at 13500
8
     Evening Creek Drive North #600, San Diego, California 92128.
9
             8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
10
             9.      Defendant acted through its agents, employees, officers, members, directors,
11

12   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

13                                     FACTUAL ALLEGATIONS

14          10.      Plaintiff has a cellular telephone number that she has had for at least two years.

15          11.      Plaintiff has only used this number as a cellular telephone number.
16          12.      Defendant called Plaintiff on a continuous daily basis, typically multiple times
17
     per day.
18
            13.      Defendant’s incessant calls originated from phone numbers that include, but are
19
     not limited to the following number: (800) 798-0584. The undersigned has confirmed that this
20
     phone number is the Defendant’s.
21
            14.     When contacting Plaintiff on her cellular telephone, Defendant used an automatic
22
     telephone dialing system and automatic and/or pre-recorded messages.
23

24
            15.     Plaintiff knew that Defendant’s calls were automated as the calls began with a

25   pause prior to being transferred to a live representative.

26

27                                                 -2-
                                          PLAINTIFF’S COMPLAINT
28
      Case 3:19-cv-01486-JAH-BLM Document 1 Filed 08/08/19 PageID.3 Page 3 of 5



1           16.       Furthermore, Plaintiff received voice messages from Defendant that included a

2    recording or a pre-recorded voice.
3           17.       Defendant’s telephone calls were not made for “emergency purposes.”
4
            18.       Shortly after the commencement of Defendant’s calls, Plaintiff spoke to
5
     Defendant and insisted that Defendant stop calling her.
6
            19.       Defendant heard and acknowledged Plaintiff’s demand to stop calling.
7
            20.       In spite of her request that Defendant refrain from calling her cellular telephone,
8
     Defendant persisted in calling Plaintiff.
9
            21.       On multiple occasions during this period, Plaintiff continued to inform
10
     Defendant’s representatives that she was not interested in their educational programs and to stop
11

12   calling her.

13          22.       These continued calls to Plaintiff’s cellular telephone were particularly

14   aggravating and disruptive to Plaintiff as she was regularly contacted while at work and during

15   the early morning hours.
16          23.       Upon information and belief, Defendant conducts business in a manner which
17
     violates the Telephone Consumer Protection Act.
18

19
                                         COUNT I
20                                DEFENDANT VIOLATED THE
                            TELEPHONE CONSUMER PROTECTION ACT
21
            24.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
22
     length herein.
23

24
            25.       Defendant initiated multiple automated telephone calls to Plaintiff’s cellular

25   telephone using an automated message and/or prerecorded voice.

26

27                                                 -3-
                                          PLAINTIFF’S COMPLAINT
28
      Case 3:19-cv-01486-JAH-BLM Document 1 Filed 08/08/19 PageID.4 Page 4 of 5



1           26.     Defendant initiated these automated calls to Plaintiff using an automatic telephone

2    dialing system.
3           27.     Defendant’s calls to Plaintiff were not made for “emergency purposes.”
4
            28.     Defendant’s calls to Plaintiff were made after Plaintiff had explicitly revoked any
5
     consent that was previously given to call her cellular telephone number.
6
            29.     Defendant’s acts as described above were done with malicious, intentional,
7
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
8
     purpose of harassing Plaintiff.
9
            30.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
10
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
11

12   legal justification or legal excuse.

13           31.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

14   and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

15   damages.
16

17
             WHEREFORE, Plaintiff, MARY ANNE MASLO, respectfully prays for a judgment as
18
     follows:
19
                     a.      All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
20
                     b.      Statutory damages of $500.00 per violative telephone call pursuant to 47
21
                             U.S.C. §227(b)(3)(B);
22
                     c.      Treble damages of $1,500 per violative telephone call pursuant to 47
23

24
                             U.S.C. §227(b)(3);

25                   d.      Injunctive relief pursuant to 47 U.S.C. §227(b)(3);

26

27                                                   -4-
                                            PLAINTIFF’S COMPLAINT
28
      Case 3:19-cv-01486-JAH-BLM Document 1 Filed 08/08/19 PageID.5 Page 5 of 5



1                  e.    Any other relief deemed appropriate by this Honorable Court.

2

3                                 DEMAND FOR JURY TRIAL
4
             PLEASE TAKE NOTICE that Plaintiff, MARY ANNE MASLO, demands a jury trial in
5
     this case.
6
                                               Respectfully submitted,
7

8      DATED: 8/8/19                           By: /s/ Amy L. Bennecoff Ginsburg
                                               Amy L. Bennecoff Ginsburg, Esq.
9                                              Kimmel & Silverman, P.C.
                                               30 East Butler Pike
10
                                               Ambler, PA 19002
                                               Telephone: (215) 540-8888
11
                                               Facsimile (215) 540-8817
12                                             Email: aginsburg@creditlaw.com
                                               Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
